[exhibit1039619001.jpg]
Office Lease Contract Contract no.: CX-2019-20-03 Lessor: Xiamen Software
Industry Investment & Development Co., Ltd. (Hereinafter PARTY A) Office
Address: 1F-A, Huaxun Building, Xiamen Software Park Legal Representative: Huqi
胡棋 Title: Chairman of the Board Tel: 0592-2579991 Fax: 0592-2519997 Bank
Account: Xiamen High-tech Park Sub-branch of CITIC Bank, Xiamen Account No:
Contact person: Lin Jing 林静 Tel: 0592-2519857 Other Contact Ways: / Renter:
eHealth China (Xiamen) Technology Co., Ltd. (Hereinafter PARTY B) Legal
Representative: Title: Business License No.: Zip Code: Tel: Fax: Bank Account:
Account No: Contact person: Address: Other Contact ways: Party A agrees to lease
the premises and corresponding supporting facilities (hereinafter referred to as
the Leased Premises) under this contract to Party B in accordance with the terms
and conditions stipulated in this contract. Party B agrees to rent according to
the terms and conditions stipulated in this contract. In accordance with
relevant Chinese laws, decrees and pertinent rules and regulations, Party A and
Party B have reached an agreement based on the principles of equality, mutual
benefits and friendly consultation and concluded the following office lease
contract. 1. Basic information of the Leased Premises 1.1. Party A will provide
Party B with the premises (referred to Leased Premises) which is located at Room
8F-B of Chuangxin Building, Xiamen Software Park, with the total gross area of
1250.89 m2 and a designed load of 2.0KN/m2. 1.2 The purpose of the Leased
Premises shall be for office use. Unless otherwise agreed by both parties, the
Leased Premises usage is limited to Party A’s ratified operation of Party B. The
noise, waste water and waste gas generated by Party B shall be disposed of.
Programs operated by P arty B should meet environmental standards. Operation of
business or production with over rated noise, industrial water waste or exhaust
gas, radioactive, toxic or corrosive materials are strictly prohibited. Party B
shall not store items that are flammable, explosive, or have safety hazards in
the Leased Premises. 2. Term of Lease 2.1The term of lease shall commence on
Sep.15, 2019 and expire on Sep. 14, 2020. Upon expiry of the lease, the contract
can be automatically extended twice if both parties have no objection. The lease
term for each extension is one year, and the other terms of the contract remain
unchanged. If either Party A or Party B has any objection, the contract may be
terminated by written notice of 120 days in advance. 2.2 Party A will no longer
give Party B a renovation period. Page 1 of 5



--------------------------------------------------------------------------------



 
[exhibit1039619002.jpg]
2.3 Where Party B wishes to renew the lease, it shall submit its request in
writing to Party A thirty (30) days prior to the expiration date. Upon Party A's
consent, both parties may sign a supplemental agreement or sign a new lease
contract. Party A shall formally reply to Party B within 15 days after receiving
Party B’s written notice. If Party A does not reply, it shall be deemed to
disagree to renew the lease. Party B shall return the premises as scheduled. If
Party A agrees to renew the lease, both parties shall renew the lease contract
before the expiration date. 3. Rental Fees Except as otherwise agreed in this
contract, the standard rental fee will be RMB 56.00/m2 per month (including tax,
the tax rate is 5%). The monthly rent of Party B is RMB70050.00, and the rent
for each quarter is RMB210150.00. Party A shall provide the official invoice to
Party B. 4. Payment Term Rental payments will be rendered quarterly. Party B
shall pay the rental fee within the first 15 days of the second month of the
quarter. Party B shall pay the rental fee to the designated bank account of
Party A as set forth in the first page of this contract. The date on the
transfer receipt from the designated bank shall be deemed as the date of
payment. The actual amount received by Party A’s bank account shall be deemed as
the payment amount. 5. Deposit 5.1. A deposit equal to three months’ standard
rental shall be paid to Party A within seven days from the date of signing this
contract. Party B shall pay a deposit of RMB 210150 in total. 5.2 If Party B
fails to pay the deposit in full within the above period, the contract will be
automatically terminated from the second day after the due date. 5.3 If Party B
delays in paying rent, utilities, property management fees or other fees during
the lease period, Party A shall be entitled to directly deduct the above fees
from the deposit and request Party B to make up the deposit. 5.4 Upon expiration
of the lease or termination of this agreement, Party B shall return the Leased
Premises in accordance with the contract. If Party B has no breach of contract,
Party A shall refund the deposit (without interest) to Party B within seven
working days from the expiration of the lease term. 6. Property Management and
Expenses 6.1 PARTY B shall conclude a Property Management Service Contract with
a property management company designated by PARTY A and pay property management
fees to such company. The property management services include: public area
sanitation management, public facilities, equipment maintenance; security
protection of software park and houses; management and maintenance of fire
protection facilities; green management and management of parking places and
advertising plates. It shall be subject to the property management service
contract. 6.2 Party A has the right to inspect the use status of the Leased
Premises. If Party A finds that Party B's use exceeds the terms allowed by the
contract, it has the right to request Party B to rectify within a time limit.
6.3 Party B shall not publish or post any advertisements or slogans on the
facade of the park or the main body of the building without the written approval
of Party A. 7. Renovation of the Leased Premises 7.1 Before starting remodeling
the Leased Premises, Party B shall submit its remodeling plan that accords with
fire control requirements and has been approved by the fire control department.
The remodeling plan shall state equipment weight, construction material, water,
electricity capacity and number of phone lines. Party B shall get a prompt
confirmation about the plan from Party A before commencement of the remodeling
plan. 7.2 Party B shall not damage the original structure of the Leased Premises
main body as well as outdoor construction layout. The air-conditioner outdoor
unit shall be installed in accordance with Party A's requirements. Page 2 of 5



--------------------------------------------------------------------------------



 
[exhibit1039619003.jpg]
7.3 When the contract is terminated or expired, certain fixtures such as
ceilings, pendant lamps, floor, solid partition wall, wire tubing, switch, and
electrical outlet, installed by Party B shall not be removed. Party A will not
compensate Party B for such renovation and fixtures. 8. Other Expenses and Fees
During the lease term, the rental fee will not cover electricity and water costs
(including water and electricity bills for public rentals); property management
fees; public maintenance funds and electricity consumption for air-
conditioning, etc. The service expenses will be subject to the property
management service contract. Party B shall be liable for such deferred payments.
If there is any other fees in connection with the use of the Leased Premises
collected by the relevant government departments or property management
companies but not listed in this contract, Party B shall pay such fees. 9.
Premises Transfer Party B shall vacate the Leased Premises within seven days
after the contract is terminated or expires. If Party B fails to vacate the
Leased Premises within the above-mentioned period, Party B shall be deemed to
have waived the ownership of the items in the house. Party A has the right to
dispose of the above items. If such disposal is insufficient to offset the rent
or other expenses, Party A is entitled to claim for compensation for all losses.
10. Rights and Obligations Except as provided in this contract, Party A’s rights
and obligations include: (1) To collect rents, collect property management fees,
utilities and other expenses as agreed; (2) To supervise Party B's use of Leased
Premises; (3) To request Party B to rectify its violation; (4) To comply with
national laws and relevant regulations of Xiamen Municipal People's Government
and Software Park; Except as provided in this contract, Party B’s rights and
obligations include: (1) To pay rents, utilities and other expenses as agreed;
(2) To use the Leased Property reasonably and prudently, and not to engage in
illegal activities in the Leased Property; (3) The use of the leased property
shall not be altered without authorization; (4) No advertisements or slogans
shall be posted or posted on the facade of the park or the main building. (5)
Partial or full Leased Property shall not be subletted, lent to a third party or
joint venture; (6) To comply with national laws and relevant regulations of
Xiamen Municipal People's Government and Software Park; (7) Other obligations.
11. Liability for breach of contract If Party B fails to pay the fees (rent,
water and electricity, property fees, etc.), in addition to the liability in
accordance with Article 12 of this contract, Party B shall also bear the
following liability: 11.1 Party B shall pay a penalty of 0.1% of the overdue
amount (rent, utilities, property fees, etc.) per day. At the same time, Party A
has the right to stop the water and electricity supply of Party B at any time,
and all losses caused shall be borne by Party B. Page 3 of 5



--------------------------------------------------------------------------------



 
[exhibit1039619004.jpg]
11.2 Party B shall also bear other losses (including but not limited to legal
fees, security fees, guarantee fees, legal fees, travel expenses, evaluation
fees, appraisal fees, etc.) caused by Party B's violation. 12. Right to
Terminate During the lease term, if one of the following circumstances is met,
Party A may terminate this contract in advance and request Party B to return the
house immediately. Party B shall pay three months' rent as liquidated damages.
If the liquidated damages are insufficient to cover Party A's losses, Party A
has the right to claim for the compensation for the actual losses. (1) Party B
fails to pay the rent for more than 30 days; or (2) Party B fails to pay the
utilities or property management fees for more than 30 days; or (3) Party B
engages in illegal activities in the Leased Property; or (4) Party B arbitrarily
demolishes the main structure and unified planning of the Leased Property; or
(5) Party B sublets, transfers, lends, or transfers the leased property in part
or in full; or (6) Party B arbitrarily changes the use purpose of the Leased
Property; or (7) Within three months from the date of transfer of the Leased
Property to Party B, Party B has not carried out renovation or use according to
the purpose stipulated in this contract; or (8) Party B has not changed its
business address into the Torch High-tech Zone and got registered in the
business license and tax registration certificate. If Party B refuses to change
it upon Party A’s request, Party B shall be liable for the violation in
accordance with the contract; or (9) Party B has not rectified its violation
within the time limit or in accordance with the requirements requested by Party
A; or (10) Party B has other serious violations of contract; or 13. Termination
of the Contract During the lease term, either party who intends to terminate the
contract shall notify the other party in writing 120 days in advance, and the
contract may be terminated early after both parties agree. If the Leased
Premises is requisitioned or demolished during the lease term, the contract
shall be terminated automatically. The compensation matters shall be handled in
accordance with relevant applicable laws and regulations. 14. High-tech Zone
Regulations 14.1 After the contract is signed, Party B shall change its business
address into the Torch High-tech Zone and get registered in its business license
and tax registration certificate. If Party B fails to change it, Party B shall
be deemed to be in breach of contract, and Party A has the right to increase the
rent to 100 yuan/ m2 per month. Party B shall follow this standard to pay the
rent and the deposit. 14.2 If Party B is a foreign organization or individual,
this contract shall be notarized by the Xiamen notary office, and the expenses
incurred shall be borne by Party B. 15 Force majeure 15.1 Force majeure refers
to natural disaster events and other accidents that cannot be foreseen, cannot
be avoided and cannot be overcome. 15.2 After the event of force majeure, the
Party that cannot continue to perform the contract shall immediately notify the
other Party of the situation of force majeure, and within 30 days, submit a
valid supporting document for the Page 4 of 5



--------------------------------------------------------------------------------



 
[exhibit1039619005.jpg]
reasons for the failure to perform the contract (exempt the delay of the
issuance of the certificate by the government department). This document should
be issued by a notary public in the disaster area. According to the degree of
impact of the disaster on the performance of the contract, the two parties may,
through negotiation, decide to change or to terminate the contract. 15.3 If the
Leased Property is loss due to force majeure, this contract is automatically
terminated. 16 Notice Both parties confirm that the company name, address,
telephone number, contact person and contact information of both parties of this
contract are true, valid and can be delivered. The notices of either Party
regarding the performance of this contract and related matters shall be issued
from the address specified in this contract. The notice is generally signed by
the authorized representative or sealed. If the notice is sent by express mail
or registered mail, the fourth day from the date of issuance shall be deemed as
the delivery date. Either Party shall promptly notify the other Party if any
Party's contact information changes. Otherwise all the consequences arising
therefrom shall be borne by themselves. 17 Dispute Resolution Both parties shall
resolve any disputes arising under, out of or in connection with this Contract
through friendly consultation. If no agreement can be reached by consultation,
disputes shall be submitted to the people's court in the place where Party A is
located. 18 Miscellaneous 18.1 The annex to this contract and the supplementary
contracts signed by the parties in the performance of this contract shall be
important part of this contract and have the same legal effect as this contract.
18.2 The matters not mentioned in this contract, its annexes and supplementary
agreements shall be implemented in accordance with the relevant laws and
regulations of the People's Republic of China. 18.3 The contract becomes
effective once the representatives or authorized representatives of both Party A
and Party B sign and seal the contract with the official stamps. 18.4 There are
two copies of the contract, and each bears equal legal validity. Each Party
holds one copy. PARTY A Xiamen Software Industry Investment & Development Co.,
Ltd. Seal: [/s/ Stamped Official Seal] Representative: Wang Hua 王华 Date: Sep. 2,
2019 PARTY B eHealth China (Xiamen) Technology Co., Ltd. Seal: [/s/ Stamped
Official Seal] Representative: Date: Sep. 2, 2019 Page 5 of 5



--------------------------------------------------------------------------------



 